
	

113 S2751 IS: Rural and Tribal Voter Rights Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2751
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To provide payments to States for activities to expand early voting access, provide for an
			 equitable distribution of early voting polling
			 locations, including early voting polling locations on Indian
			 tribal land, and to implement voter registration reforms for elections for
			 Federal office, and
			 for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Rural and Tribal Voter Rights Act.2.DefinitionsIn this Act:(1)Chief State election officialThe term chief State election official means, with respect to a State,  the individual designated by the State under section 10 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–8) to be
			 responsible for coordination of the State's responsibilities under such
			 Act.(2)CommissionThe term Commission means the Election Assistance Commission established under section 201 of the Help America Vote
			 Act of 2002 (42 U.S.C. 15321).3.Payments to States for activities to expand early voting access, provide for equitable distribution
			 of early voting polling locations, and voter registration reforms(a)In generalThe Commission shall make a requirements payment each fiscal year in an amount determined under
			 subsection
			 (b) to each State that the Commission determines meets the requirements
			 described in section 4(b).(b)Amount of payment(1)In generalSubject to subsection (c), the amount of a payment made to a State for a fiscal year under this
			 section
			 shall be equal to
			 the product of—(A)the total amount appropriated for payments for the fiscal year pursuant to the authorization under
			 subsection (h)  minus the total amount of all of the minimum payment
			 amounts
			 determined under subsection (c); and(B)the State allocation percentage for the State (as determined under paragraph (2)).(2)State allocation percentage definedThe State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—(A)the voting age population of the State (as reported in the most recent decennial census); and(B)the total voting age population of all States (as reported in the most recent decennial census).(c)Guaranteed minimum payment amountThe amount of a payment made to a State for a fiscal year under this section may not be less than—(1)in the case of any of the several States or the District of Columbia, one-half of 1 percent of the
			 total amount appropriated for payments under the authorization under
			 subsection (h) for the fiscal year; or(2)in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States Virgin
			 Islands, one-tenth of 1 percent of such total amount.(d)State receipt of fundsA State is eligible to receive a payment under this section for a fiscal year if the chief
			 executive officer of the State, or designee, in consultation and
			 coordination with the chief State election official, has filed with the
			 Commission a statement certifying that the State is in compliance with the
			 requirements of section 4(b).(e)Use of payment(1)In generalA State shall use the funds provided under a payment made under this section to carry out the
			 requirements of this Act, including the following:(A)Training and hiring election officials, poll workers, and election volunteers.(B)Establishing early voting locations.(C)Implementing the  State plan described in section 4(b).(D)Acquiring, leasing, improving, modifying, or replacing voting technology to implement the
			 requirements of this Act.(E)Establishing online registration systems.(F)Educating voters about voting opportunities, voter registration, voting procedures, and voting
			 rights.(2)Use for other purposesSubject to paragraph (3), a	State may use the funds provided under a payment made under this
			 section to improve the administration of elections for Federal office if
			 the chief State election official
			 certifies that the requirements of this Act have been met.(3)LimitationA State may not use any portion of a payment under this section—(A)to pay costs associated with any litigation; or(B)for the payment of any judgment.(f)EligibilityA State is eligible to receive a payment under this section notwithstanding that State legislation
			 is required to carry out an activity under this Act and the State
			 legislation has not been enacted at the time this Act takes effect.(g)Deposit of Amounts in State Election FundA State shall deposit any funds provided under this section in the State election fund described in
			 section 254(b) of the Help America Vote Act of 2002 (42
			 U.S.C. 15404(b)).(h)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section such sums as may be necessary to
			 provide grants to States to carry out the requirements of this Act.(2)Continuing availability of Funds After AppropriationAny payment made to a State under this section shall be available to the State without fiscal year
			 limitation.4.Equitable distribution of early voting polling locations(a)Tribal early voting locationsA State or local election official shall provide at least one early voting location on tribal land
			 when requested by the applicable Tribal government.(b)State early voting location distribution plan development(1)In generalEach State shall, after reasonable notice and public hearings, adopt and submit to the Commission,
			 not later than the date that is 2 years after the date of  enactment of
			 this Act, a plan which provides for the equitable distribution of early
			 voting locations.(2)State plan developmentThe chief executive officer of each State, or designee, in consultation and coordination with the
			 chief State election official, shall develop the State plan through a
			 committee of appropriate individuals, including the local election
			 officials of the two most populous jurisdictions in the State, other
			 local election officials in the State, stakeholders, and other citizens,
			 appointed for
			 such purpose by the chief State election official.(3)State plan requirementsA State plan shall ensure that eligible voters have adequate access to early voting locations,
			 taking into consideration each of the following:(A)Population density.(B)Travel time to local election offices.(C)Travel time to permanent or temporary early voting locations.(D)The potential use of alternate early voting locations, including public buildings, city and county
			 government buildings, tribal government offices, public libraries,
			 fairgrounds, civic centers, courthouses, senior centers, community
			 centers, and private places of business.(E)The extent to which members of a class protected by section 2(a) of the Voting Rights of Act of
			 1965 (42 U.S.C.  1973(a)) have an equal opportunity to participate in
			 early voting and
			 have an equal opportunity to access early voting locations.(F)The potential use of temporary early voting locations, including mobile voting systems.(4)Revision of State planEach State plan shall provide for revision of the plan from time to time as may be necessary to
			 take account of changes in voter populations.(5)Publication by commissionThe Commission shall publish in the Federal Register  each State plan submitted to the Commission
			 under this subsection.(6)Exemption for States that provide for equitable distribution of early voting locationsThe requirements of this subsection shall  not apply to a  State that, under State law that is
			 in effect continuously on and after June 1, 2016, provides for the
			 equitable distribution of early voting locations in the State with
			 respect to elections for Federal office (as determined by the Commission).5.Expanding early voting access(a)In generalEach State shall make early voting available to any eligible voter for at least ten days before an
			 election for Federal office. An eligible voter may cast
			 their early voting ballots in person at an early voting location
			 during that 10-day period in the same manner as any ballot would be cast
			 in the
			 precinct on election day.(b)Effective dateEach State shall be required to comply with the requirements of this section on and after the date
			 that is one year after the date of enactment of this Act.6.Designation of certain Federal facilities as  voter registration agencies(a)In generalThe Secretary of Veterans Affairs, the Secretary of Health and Human Services, the Commissioner of
			 the
			 Social Security Administration, the Postmaster General, the Secretary of
			 Agriculture,  and the Secretary
			 of the Interior shall permit a State
			 to designate facilities of the respective agencies located in the State
			 as voter registration agencies under section 7 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–5).(b)ActivitiesA voter registration agency designated under subsection (a) shall carry out the following
			 activities:(1)Offer with each application to the agency for service or assistance, and with each recertification,
			 renewal, or change of address form relating to such service or assistance,
			 the mail voter registration application form described in section 9 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a)(2)) or the
			 agency's own form if it is equivalent to the form described in such
			 section, unless the applicant declines to register to vote or
			 update their voter registration in writing.(2)Provide a form that includes the following:(A)The question, If you are not registered to vote where you live now, would you like to apply to register to vote
			 here today?.(B)If the agency provides public assistance, the statement, Applying to register or declining to register to vote will not affect the amount of assistance that
			 you will be provided by this agency..(C)Boxes for the applicant to check to indicate whether the applicant would like to register or update
			 their registration to vote, or decline to register or update their
			 registration to vote.(3)Provide assistance to applicants in completing the voter registration application forms, unless the
			 applicant refuses such assistance in writing.(4)Accept completed voter registration application forms for transmittal to the appropriate State or
			 local election official.(c)Transmittal(1)In generalSubject to paragraph (2), a completed voter registration application accepted at a voter
			 registration
			 agency designated under subsection (a) shall be electronically
			 transmitted, in a format that can be translated and uploaded into the
			 Statewide voter database established pursuant to section 303(a) of the
			 Help
			 America Vote Act of 2002 (42 U.S.C. 15483(a)), to the appropriate State or
			 local election official not later than 10 days after the date of
			 acceptance.(2)ExceptionIf a voter registration application is accepted within 5 days before the last day for registration
			 to
			 vote in an election for Federal office, the application shall be
			 transmitted to the
			 appropriate State or local election official not later than 5 days after
			 the date of acceptance.(3)Updated registrationIf an application is an updated voter registration, the voter registration agency shall label the
			 updated
			 registration accordingly.(d)Clarification regarding applicationThe requirements of this section shall only apply to a voter registration agency designated under
			 subsection (a). Nothing in this section shall affect the application of
			 section 7 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–5) to a voter registration
			 agency not designated under such subsection.(e)Integration with State electronic voter registration systemsThe Commission shall implement an online system that, to the extent practicable—(1)provides an electronic means for a voter registration agency designated under subsection (a) to
			 carry out the requirements of this section;(2)transmits a completed voter registration application to the appropriate State or local election
			 official; and(3)in the case of an individual registering to vote in a State that operates its own electronic voter
			 registration system, directs an applicant to that system.7.Same day and electronic 
				registration
			(a)Same day registrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993
			 (42 U.S.C.
				1973gg–6), each State shall permit any eligible individual on the
			 day of an
				election for Federal office and on any day when voting, including
			 early
			 voting, is
				permitted for an election for  Federal office—(1)to register to
				vote in such election using a form that meets
			 the
				requirements under section 9(b) of the National Voter Registration
			 Act of 1993;
				and
				(2)to cast a vote in
				such election.
				(b)Electronic registration(1)In generalEach State shall provide a secure online interface available to the public on a public, government
			 website that allows any eligible individual to register to vote or to
			 update their voter registration with an online voter registration
			 application that meets the requirements of the mail voter registration
			 application form described in section 9 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–7(a)(2)). The
			 online application shall be processed in the same
			 manner as a mail voter registration application form is processed, subject
			 to the
			 requirements of section 303(b) of the Help America Vote Act of 2002 (42
			 U.S.C. 15483(b)), except that the absence of a written signature shall not
			 preclude the registration of an eligible individual.(2)Effective dateEach State shall be required to comply with the requirements of this subsection on and after the
			 date that is one year after the date of enactment of this Act.(c)Eligible
				individualFor purposes of this section, the term eligible
				individual means, with respect to an election for Federal office, an
				individual who is otherwise qualified to vote in that election.(d)ExceptionThis section shall not apply to a State in
			 which, under a
				State law in effect continuously on and after the date of the
			 enactment of this
				section, there is no voter registration requirement for individuals
			 in the
				State with respect to elections for Federal office.
			8.Enforcement(a)Attorney generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory
			 or injunctive relief as is necessary to carry out this Act.(b)Private right of action(1)NoticeA person who is aggrieved by a violation of this Act may provide written notice of the violation to
			 the chief State election official of the State involved.(2)Civil actionIf the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or
			 within 20 days after receipt of the notice if the violation occurred
			 within 120 days before the date of an election for Federal office, the
			 aggrieved person may bring a civil action in an appropriate district court
			 for declaratory or injunctive relief with respect to the violation.(3)Exception to notice if violation within 30 days of electionIf the violation occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person need not provide notice to the chief State election
			 official under paragraph (1) before bringing a civil action under
			 paragraph (2).(c)Relation to other laws(1)In generalThe rights and remedies established by this Act are in addition to all other rights and remedies
			 provided by law, and neither the rights and remedies established by this
			 section nor any other provision of this Act shall supersede, restrict, or
			 limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et
			 seq.).(2)No authorization or requirement for conduct prohibited by the Voting Rights ActNothing in this Act authorizes or requires conduct that is prohibited by the Voting Rights Act of
			 1965 (42 U.S.C. 1973 et seq.).
